DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-12, and 14-23 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 11 is directed to a non-transitory computer readable medium; and claim 12 is directed to a system. Thus, claims 1, 11, and 12 are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of the independent claims is (claim 1 being representative):
retrieving a first set of metadata associated with a physical asset, wherein the first set of metadata is comparative metadata;
retrieving a second set of metadata associated with the physical asset, wherein the second set of metadata is type metadata;
generating [an] agreement document related to the physical asset based on the first set of metadata and the second set of metadata; and
sending the generated agreement document to a user.
 
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claim is directed to generating a contract, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Further, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, one could perform the italicized steps above without difficulty (examiner notes there’s nothing special about metadata; Sumerian scribes recorded transaction data, i.e. metadata concerning a commercial interaction, as early as 3200 B.C.E.). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“computer”; “user device”; “non-transitory computer readable medium”; “processing circuitry”; “memory”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0015] to [0022]; para. [0030] to [0035]; and para. [0043] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
Beyond these generic elements, the claim recites no hardware or software to suggest that the steps are performed in a technological environment. The “metadata,” which examiner considers part of the abstract idea, at best could be considered field of use. This still does not integrate the abstract idea into practical application. See MPEP 2106.05(h). 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant is also directed to the analysis pertaining to the field of use (see MPEP 2106.05(h)), which is carried over. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 3 and 14 include the additional element of “an external database,” which is merely applying the abstract idea using generic computing elements (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application, nor is it significantly more. 
	Claims 4 and 15 further describe the nature, content, and/or structure of the “agreement document.” While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more.
	Claims 5-7, 9, 16-18, and 20 further describe the nature, content, and/or structure of the “metadata.” While helpful, this embellishment of the abstract idea does not integrate the abstract idea into practical application, nor is it significantly more.
Claims 8 and 19 include additional element of “compute vision technique,” which is merely applying the abstract idea using generic computing elements (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application, nor is it significantly more.
Claims 10 and 21 further describe the nature, content, and/or structure of the “location pointer.” While helpful, this embellishment of the abstract idea this does not integrate the abstract idea into practical application, nor is it significantly more.
Claims 22 and 23 further embellish the “retrieving” and “generating.” While helpful, this embellishment of the abstract idea does not integrate the abstract idea into practical application, nor is it significantly more.
Similar to above, the dependent claims recite no hardware or software to suggest that the steps are performed in a technological environment, other than the generic components highlighted previously. The “metadata” and “multimedia content elements,” which examiner considers part of the abstract idea, at best could be considered field of use. This does not integrate the abstract idea into practical application; likewise, it is not significantly more. See MPEP 2106.05(h). 
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1, 3-12, and 14-23 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-12, 14-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20130339078) in view of Sharma et al. (US 20140067584), Shetty et al. (US 20040220819), Cook (US 20180211338), and Hutchinson  (US 20130036031).

Claims 1 and 11-12
	[Regarding claim 1, Harris discloses: a method for automatically generating an agreement document for use as a basis for eventually entering into an agreement related to a physical asset by a computer {contract engine configured to generate at least one project contract, i.e. an agreement document for use as a basis for eventually entering into an agreement; para. [0010]; physical asset described in context of building construction; para. [0004]; automatically by a computer described in para. [0023]}.]
	[Regarding claim 11, Harris discloses: non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process for automatically generating an agreement document for use as a basis for eventually entering into an agreement related to a physical asset {contract engine configured to generate at least one project contract, i.e. an agreement document for use as a basis for eventually entering into an agreement; para. [0010]; physical asset described in context of building construction; para. [0004]; automatically by a processing circuitry described in para. [0023]}; processing circuitry {processor; para. [0028]}.]
	[Regarding claim 12, Harris discloses: a system for automatically generating an agreement document for use as a basis for eventually entering into an agreement related to a physical asset {contract engine configured to generate at least one project contract, i.e. an agreement document for use as a basis for eventually entering into an agreement; para. [0010]; physical asset described in context of building construction; para. [0004]; automatically by a system described in para. [0023]}; processing circuitry {processor; para. [0028]}; memory {memory; para. [0028]}.]
	Regarding claims 1 and 11-12, Harris discloses: 
retrieving, by the computer, a first set of metadata associated with a physical asset, wherein the first set of metadata is comparative metadata {first set of metadata associated with a physical asset indicated by BIM metadata 214, this being comparative metadata, given that it includes project number data; para. [0030]; retrieving described in para. [0059], [0060]; examiner notes that comparative can also be seen as nonfunctional descriptive material, since it merely conveys meaning to the human reader rather than establishing a structural and/or functional relationship; see MPEP 2111.05};
retrieving, by the computer, a second set of metadata associated with the physical asset, wherein the second set of metadata is type metadata {second set of metadata associated with the physical asset indicated by ERP metadata 228, this being type metadata, given that it includes material data; para. [0030]; retrieving described in para. [0059], [0060]; examiner notes that type can also be seen as nonfunctional descriptive material, since it merely conveys meaning to the human reader rather than establishing a structural and/or functional relationship; see MPEP 2111.05};
generating, by the computer, the agreement document related to the physical asset {Enterprise Resource Planning (ERP) sub-system including a contract engine configured to generate at least one project contract, i.e. an agreement document; para. [0010]; physical asset described in context of building construction; para. [0004]}; 
Harris doesn’t explicitly disclose: [generating, by the computer, the agreement document related to the physical asset] based on the first set of metadata and the second set of metadata; and sending, by the computer, the generated agreement document to a user device; comparative metadata and type metadata (examiner notes that while the terms comparative and type have been identified in Harris and/or interpreted as nonfunctional descriptive material, for the purposes of compact prosecution, additional references are provided.)
However, Sharma teaches a similar system for automating the creation of a contract. Sharma discloses: [generating, by the computer, the agreement document related to the physical asset] based on the first set of metadata and the second set of metadata {RFQ and RFI data, which define first and second sets of metadata, used to generate an agreement based on said metadata; para. [0010]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harris to include the features of Sharma. Given that Harris is directed to generating contracts based on metadata, one of ordinary skill in the art would have been motivated to facilitate the entry of said metadata into contracts via automated means, thereby saving the user the time of manually entering information on a contract template {para. [0005] of Sharma}. One of ordinary skill in the art would have been motivated to increase efficiency via automation, and therefore modify Harris with Sharma.
The combination of Harris and Sharma doesn’t explicitly disclose: sending, by the computer, the generated agreement document to a user device; comparative metadata and type metadata.
However, Shetty teaches a similar automated web-based tool to manage legal agreements and projects. Shetty discloses: sending, by the computer, the generated agreement document to a user device {when the legal representative via legal computer terminal 118 approves the legal agreement, SOW tool system 100 automatically posts or sends the legal agreement to external SOW tool database 124 on external network 120, accessible via user device represented by customer computer terminal 126; Fig. 1; para. [0049]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Harris and Sharma to include the features of Shetty. Given that Harris is directed to generating contracts based on metadata, where the contracts involve multiple parties, one of ordinary skill in the art would have been motivated to facilitate the automatic transmission of the document upon approval to said parties, thereby ensuring timely review and delivery of necessary documents {para. [0007], [0008], [0009] of Shetty}. One of ordinary skill in the art would have been motivated to ensure timely review and delivery, and therefore modify the combination of Harris and Sharma with Shetty.
The combination of Harris, Sharma, and Shetty doesn’t explicitly disclose: comparative metadata and type metadata. 
However, Cook teaches a similar system for real estate payment processing. Cook discloses: comparative metadata {application server captures metadata from the Proof of Repairs Receipt including the amount paid and the identity of the third party vendor that performed the repair; para. [0016]; this is similar to the definition of comparative provided by applicant in para. [0026]: “The first set of metadata is comparative metadata, and may include at least one of… data regarding renovations made with respect of the real-estate property”}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Harris, Sharma, and Shetty to include the features of Cook. Given that Harris is directed to generating contracts based on metadata, one of ordinary skill in the art would have been motivated to obtain relevant historical data for comparison purposes, thereby ensuring transparency during contract development (para. [0004] of Cook). One of ordinary skill in the art would have been motivated to ensure transparency during contract development, and therefore modify the combination of Harris, Sharma, and Shetty with Cook.
The combination of Harris, Sharma, Shetty, and Cook doesn’t explicitly disclose: type metadata.
However, Hutchinson teaches a similar system for monitoring and management of properties and property modifications. Hutchinson discloses: type data {contractor type selected from dropdown menu in box 6d; Fig. 6; para. [0087]; examiner notes that metadata term is disclosed in Harris, where Hutchinson is relied on to demonstrate type}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Harris, Sharma, Shetty, and Cook to include the features of Hutchinson. Given that Harris is directed to generating contracts for construction projects, where it’s indicated that such projects potentially comprise multiple contractors and data sources, one of ordinary skill in the art would have been motivated to utilize type categories to facilitate the indexing of information (para. [0087] of Hutchinson), thereby increasing searching efficiency. One of ordinary skill in the art would have been motivated to facilitate indexing for information retrieval, and therefore modify the combination of Harris, Sharma, Shetty, and Cook with Hutchinson.

Claims 3 and 14
Regarding claim 3, the combination of Harris, Sharma, Shetty, Cook, and Hutchinson discloses the features of claims 1 and 12, respectively. Harris further discloses: the first set of metadata is retrieved from an external database {i.e. via remote or external database; para. [0044]}.

Claims 4 and 15
Regarding claims 4 and 15, the combination of Harris, Sharma, Shetty, Cook, and Hutchinson discloses the features of claims 1 and 12, respectively. Harris further discloses: the agreement document related to the physical asset that is generated is to be used as the basis for eventually entering into a vendor agreement for renovations to a real-estate property {generated contract or agreement document described in context of vendors; see Abstract; para. [0004]; renovations interpreted as being equivalent to construction; para. [0004]; examiner notes that used as the basis for eventually entering into a vendor agreement for renovations is broadly claimed , where Harris’s generated contract may form the basis of another agreement, given that it could be used as a template}. 
[Sharma also discloses: the agreement document related to the physical asset that is generated to be used as the basis for eventually entering into a vendor agreement {contract or agreement document generated in context of buyers and suppliers, i.e. vendors, entering into an agreement; para. [0005]}.
 Cook also discloses: renovations to a real-estate property {application server captures metadata from the Proof of Repairs Receipt including the amount paid and the identity of the third party vendor that performed the repair, i.e. renovations to a real-estate property; para. [0016]}.]

Claims 5 and 16
Regarding claims 5 and 16, the combination of Harris, Sharma, Shetty, Cook, and Nivala discloses the features of claims 4 and 15, respectively. Cook further discloses: the first set of metadata includes at least one of: parameters associated with previous transactions made with respect to one or more real-estate properties in a predetermined proximity to the property; previous transactions made with respect to the real-estate property, and data regarding renovations made with respect of the real-estate property {application server captures metadata from the Proof of Repairs Receipt including the amount paid and the identity of the third party vendor that performed the repair, i.e. data regarding renovations made with respect of the real-estate property; para. [0016]}.


Claims 6 and 17
Regarding claims 6 and 17, the combination of Harris, Sharma, Shetty, Cook, and Hutchinson discloses the features of claims 4 and 15, respectively. Harris further discloses: the second set of metadata {second set of metadata indicated by ERP metadata 228; para. [0030]}.
Hutchinson further discloses: [data] indicates a type of renovation to be completed on the real-estate property {type of renovation, e.g. painting, plumbing, framing, selected from dropdown menu in box 6d; Fig. 6; para. [0087]}.

Claims 9 and 20
Regarding claims 9 and 20, the combination of Harris, Sharma, Shetty, Cook, and Hutchinson discloses the features of claims 1 and 12, respectively.
Harris further discloses: the first set of metadata {first set of metadata indicated by BIM metadata 214; para. [0030]}.
Hutchinson further discloses: [the database includes] a location pointer associated with the physical asset {database 12 is configured to store information about addresses, i.e. location pointer associated with the physical asset; para. [0064]}. 

Claims 10 and 21
Regarding claims 10 and 21, the combination of Harris, Sharma, Shetty, Cook, and Hutchinson discloses the features of claims 9 and 20, respectively. Hutchinson further discloses: the location pointer includes at least one of: geographic information system (GIS) coordinates, lot or parcel data, and a property street address {database 12 is configured to store information about monitored objects, such as parcels of land, structures, ordinances, zoning regulations, addresses, plats maps, land titles, and other information essential in regulating land use within a jurisdiction; para. [0064]}.
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harris, Sharma, Shetty, Cook, and Hutchinson, further in view of D’Souza (US 20170032481).

Claims 7 and 18
Regarding claims 7 and 18, the combination of Harris, Sharma, Shetty, Cook, and Hutchinson discloses the features of claims 1 and 12, respectively, but doesn’t explicitly disclose: at least one of the first set of metadata and the second set of metadata is extracted by the computer from multimedia content elements displaying the physical asset.
However, D’Souza teaches a similar system for identifying an asset for purchase using image processing. D’Souze discloses: at least one of the first set of metadata and the second set of metadata is extracted by the computer from multimedia content elements displaying the physical asset {metadata extracted from image of home, i.e. the first set of metadata extracted from multimedia content elements displaying the physical asset; para. [0048]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Harris, Sharma, Shetty, Cook, and Hutchinson to include the features of D’Souza. Given that Harris is directed to generating contracts based on metadata, one of ordinary skill in the art would have been motivated to extract additional metadata from multimedia content to facilitate more robust information searching and retrieval (para. [0015] of D’Souza). One of ordinary skill in the art would have been motivated to facilitate robust information searching and retrieval, and therefore modify the combination of Harris, Sharma, Shetty, Cook, and Hutchinson with D’Souza.


Claims 8 and 19
Regarding claims 8 and 19, the combination of Harris, Sharma, Shetty, Cook, Hutchinson, and D’Souza discloses the features of claims 7 and 18, respectively. D’Souza further discloses: the multimedia content elements are analyzed by the computer using at least one computer vision techniques to perform the extracting {computer vision techniques used for multimedia content analysis described in para. [0019], [002]}.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harris, Sharma, Shetty, Cook, and Hutchinson, further in view of Ishizuka (US 20100095202).

Claim 22
Regarding claim 22, the combination of Harris, Sharma, Shetty, Cook, and Hutchinson discloses the features of claim 1, but doesn’t explicitly disclose: each of the retrieving steps and the generating step are performed in response to a request for a document that is received by the computer from the user device.
However, Ishizuka teaches a similar system for automated document drafting. Ishizuka discloses: each of the retrieving steps and the generating step are performed in response to a request for a document that is received by the computer from the user device {after receiving the notification, the user B requests the legal document management system 14A to generate an appropriate legal document based on the new customer data entered through the CRM system and retrieved data, i.e. retrieving and generating performed in response to a request for a document; para. [0069], [0070], [0072]; multifunction user device seen in Fig. 3; para. [0015], [0053]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Harris, Sharma, Shetty, Cook, and Hutchinson to include the features of Ishizuka. Given that Harris is directed to generating contracts based on metadata, one of ordinary skill in the art would have been motivated to automate aspects of business workflow using metadata retrieval and document generation, thereby increasing operational efficiency (para. [0020] of Ishizuka). One of ordinary skill in the art would have been motivated to enhance operational efficiency, and therefore modify the combination of Harris, Sharma, Shetty, Cook, and Hutchinson with Ishizuka.

Claim 23
Regarding claim 23, the combination of Harris, Sharma, Shetty, Cook, and Hutchinson discloses the features of claim 12, but doesn’t explicitly disclose: each retrieving and the generating are performed in response to a request for a document that is received by the system from the user device.
However, Ishizuka teaches a similar system for automated document drafting. Ishizuka discloses: each retrieving and the generating are performed in response to a request for a document that is received by the system from the user device {after receiving the notification, the user B requests the legal document management system 14A to generate an appropriate legal document based on the new customer data entered through the CRM system and retrieved data, i.e. retrieving and generating performed in response to a request for a document; para. [0069], [0070], [0072]; multifunction user device seen in Fig. 3; para. [0015], [0053]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Harris, Sharma, Shetty, Cook, and Hutchinson to include the features of Ishizuka. Given that Harris is directed to generating contracts based on metadata, one of ordinary skill in the art would have been motivated to automate aspects of business workflow using metadata retrieval and document generation, thereby increasing operational efficiency (para. [0020] of Ishizuka). One of ordinary skill in the art would have been motivated to enhance operational efficiency, and therefore modify the combination of Harris, Sharma, Shetty, Cook, and Hutchinson with Ishizuka.

Response to Arguments
Applicant's arguments filed 1/5/22 have been carefully considered by examiner. The headings, page numbers below correspond to those used by applicant.

Rejections of Claims 1, 3-12, and 14 21 Under 35 U.S.C. § 112, First Paragraph
	Applicant provided arguments regarding the previous rejection under 35 U.S.C. § 112(a). Applicant stated: “The exact words used in a claim need not be used in the specification so long as one of ordinary skill in the art would understand the subject matter from the disclosure.” Examiner agrees, given that para. [0023], [0024], [0025], [0029], and [0030] provide support for the limitation “automatically generating an agreement document for use as a basis for eventually entering into an agreement related to a physical asset” in claim 1. Accordingly, this rejection has been withdrawn. 

Rejections of Claims 1, 3-12, and 14 21 Under 35 U.S.C. § 101
	Applicant offers arguments regarding the previous rejection under 35 U.S.C. § 101 on pages 7-16. While appreciated, applicant’s arguments are not persuasive.
	Applicant argues on pages 7-8: ‘the Office Action has mischaracterized the nature of the claims and they continue to so believe. The Office Action states that the claim elements (emphasis in original): 
covers a commercial or legal interaction of the legal obligations to conform to an agreement related to a physical asset. For example "generating" and "retrieving" and "sending" in the context of this claim encompasses commercial or legal interaction, toward generating an agreement document. However, a careful analysis of the claims indicates that the claims are actually directed to automated document creation by computer and not to any actual commercial or legal interaction. The document created happens to be an agreement. However, no contract is actually entered into per the claim nor is there any legal or commercial interaction actually called for by the claim. Furthermore, the Office Action describes the steps in the wrong order. Moreover, the steps do not encompass commercial or legal interaction.’ On pages 8-11, applicant goes on to argue that the claims do not cover commercial or legal interaction.  
	This is not persuasive. The MPEP has set forth in 2106.04(a)(2)(II)(B) that "commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. While applicant seeks a strict definition for commercial or legal interaction, court decisions provided for in 2106.04(a)(2)(II)(B) include those in the commercial or legal interaction domain, e.g. processing insurance claims (Accenture Global Services v. Guidewire Software, Inc.). Thus, contrary to what applicant has argued, examiner maintains the claim covers commercial or legal interactions, especially given applicant’s claim preamble that recites “an agreement document for use as a basis for eventually entering into an agreement.” (Examiner notes that applicant’s specification does not provide any technical disclosure relating to automated document generation, other than the recitation of generic computing elements. If applicant truly sought protection for automated document generation, it would seem that there would be corresponding disclosure in the specification. As currently written, the generating is performed by simply inserting extracted data into a template, as described in applicant’s specification at para. [0029].)
	Assuming, for the sake of argument that, that the grouping under Certain Methods of Organizing Human Activity does not apply, examiner contends that the claim could still be considered a mental process, i.e. one that could be done mentally and/or by hand. Other than the generic computing devices, there doesn’t appear to be anything particularly technical regarding retrieving data, generating a document with the data, and forwarding the document. Metadata is really just another way to describe “data about data”; the retrieval of time and/or transaction and/or summary data points would suffice. For these reasons, examiner has included it as an additional grouping in the rejection under 35 U.S.C. § 101.
	On page 8, applicant provides comments regarding the previous reasoning being erroneous. The previous argument by examiner, however, appeared to highlight that applicant’s invention is directed to vendor agreements, and not the technical features of automated document generation. Examiner stands by this argument; as noted above, there doesn’t appear to be further disclosure relating to generating the agreement document, other than what’s recited in applicant’s specification at para. [0029]. 
	On pages 9-11, applicant again argues that there is no commercial or legal interaction. As examiner noted above, the MPEP has set forth in 2106.04(a)(2)(II)(B) that "commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. While applicant seeks a strict definition for commercial or legal interaction, court decisions provided for in 2106.04(a)(2)(II)(B) include those in the  commercial or legal interaction domain, e.g. processing insurance claims (Accenture Global Services v. Guidewire Software, Inc.). Thus, contrary to what applicant has argued, examiner maintains the claim covers commercial or legal interactions, especially given applicant’s claim preamble that recites “an agreement document for use as a basis for eventually entering into an agreement.”
	Applicant later offers arguments on page 12 that the case is similar to Enfish. However, this is not persuasive because that case was limited to an improvement in computer storage.  This is not comparable to applicant’s invention. Thus, because applicant’s claims are similar to cases found to recite an abstract business relationship, the claims recite an abstract idea in step 2A, Prong 1.  
	On page 13, applicant states: “the Office Action has failed to meet its burden under Berkheimer.” Applicant goes on to state on page 14: “In other words, it must be that it is the combination and arrangement of conventional generic components into a new structure that must not well-understood, routine, and conventional activities as opposed to the activity of any particular claim element. That is the case here in that as a combination the steps of the method are novel and not-obvious. Thus, the Office Action's response clearly fails.”
	With respect to the first point, examiner maintains that it was never any expressly stated that any of the steps were well-understood, routine, or conventional (instead relying on the rationale that they were merely implemented by a general purpose computer). With respect to the second point, it’s unclear to examiner how the additional elements (“computer”; “user device”; “non-transitory computer readable medium”; “processing circuitry”; “memory”), alone or when taken together in combination, are anything but conventional. Applicant’s own specification is almost entirely generic computing devices: see para. [0015] to [0022]; para. [0030] to [0035]; and para. [0043] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
	On page 15, applicant offers arguments regarding the dependent claims. Examiner maintains that the additional elements, including “computer vision,” represent nothing more than generic computing elements, used to implement the abstract idea. Generic computing elements performing generic computer amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). (Can applicant point to any technical disclosure relating to the “computer vision,” other than the generic recitation in para. [0028] of the specification?) Further, the “multimedia content” need not even be technical; any document with text and graphics could be interpreted as such. 
	For the reasons articulated above, the rejection is maintained. 


Rejections of Claims Under 35 U.S.C. § 103
	On pages 16-26, applicant presents arguments regarding the rejections under 35 U.S.C. § 103. Examiner has made a new rejection under 35 U.S.C. § 103; accordingly, applicant is directed to the rejection above. Applicant’s arguments are therefore moot.

	In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive. For the reasons articulated above, the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 “An automatic method to extract data from an electronic contract composed of a number of documents in PDF format” by Kwok et al. (NPL attached), directed to extracting data from documents;  
US 6067531, directed to automated contract generation;
US 20140052575, directed to automatically generating a contract with variable terms;
US 10832339, directed to using object recognition to facilitate the collection of information;
US 20170220604, directed to determining metadata for data item;
US 9953007, directed to template-based content creation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        /J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        1/21/22



/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689